Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 28, 1976, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The verdict of guilty rested upon two alternative theories of robbery in the second degree, as charged to the jury by the Trial Judge. The defendant-appellant received a single sentence upon the verdict. Although the Trial Judge unfortunately asked the jury if it had found the defendant guilty on "both counts”, he was clearly referring to the two theories as defined in subdivisions 1 and 2 of section 160.10 of the Penal Law. Thus, the verdict is not inconsistent with the original indictment. The remaining issues raised by defendant have been considered and found to be without merit. Gulotta, P. J., Latham, Damiani and O’Connor, JJ., concur.